 

LOC- Instalment Loan Credit QUE Feb 2016



 

[ex10-1_001.jpg]

Canadian Imperial Bank of Commerce

1006-2540 Daniel-Johnson, Blvd.

Laval, Quebec, Canada

H7T 2S3

Office; (450) 687-6048

Fax; (450) 687-0484



July 10, 2017

 

Les Systèmes d’Écran Strong/MDI Inc.

Strong/MDI Screen Systems Inc.

1440 rue Raoul-Charette

Joliette, Quebec

Canada

J6E 8S7

 

Attention:

Mr. D. Kyle Cerminara, Chairman and Chief Executive Officer

Mr. Ray F. Boegner, President

Mr. Lance V. Schulz, Senior Vice-President, Chief Financial Officer & Treasurer

Mr. Ryan Turner, Vice-President of Strategic Investments, Ballantyne Strong Inc.

 

Dear Sirs:

 

We are pleased to establish the following credit facilities. Each credit offered
is referred to as a “Facility”.

 

A - Revolving Line of Credit Facility

 

Credit Limit: CDN $3,500,000.     Purpose: This revolving line of credit is to
be used for: Day to day operating requirements under Business Operating Account
# [redacted].     Description: A revolving demand credit. Principal that is
borrowed and repaid may be re-borrowed up to the above Credit Limit.     Rate:
Prime Rate per annum.     Repayment: On demand.

 

Page 1 of 7 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC- Instalment Loan Credit QUE Feb 2016

 

Borrowing Base Requirement:

 

The total amount available under this Facility shall be calculated as the lesser
of:

a)       The Credit Limit noted above; and

b)       The sum of:

i.       80% of Eligible Account Receivable Value which includes all Account
Receivable domestic and foreign, plus,

ii.       50% of Eligible Inventory Value (Raw materials and Finished goods)
subject to an inventory cap of 1,000,000 $, less,

iii.       Prior Ranking Claims.

 

B - Instalment Loan Facility

 

Loan Amount:
(rounded to the nearest dollar) CDN $ 6,000,000     Purpose: This Facility is to
be used for: Loan # [redacted] required to finance building located at 1440 rue
Raoul-Charette, Joliette, Quebec, Canada.     Description A non-revolving Demand
Instalment Loan. Principal that is repaid is not available to be re-borrowed.  
  Last Regular Scheduled Payment Date: 240 months from the date of the first
regular payment date.     Repayment: On demand. Until demand, this Facility is
repayable as follows:   240 regular monthly payments of CDN $25,000.00 each,
plus accrued interest payable monthly commencing 30 days after the date of
advance (or the final date of advance, in the case of multiple draws under this
Facility) of this Demand Instalment Loan, and until such time, accrued interest
is payable monthly.       You may only prepay this Facility in accordance with
Schedule A.

 

Page 2 of 7 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC- Instalment Loan Credit QUE Feb 2016

 

C - Instalment Loan Facility

 

Loan Amount:
(rounded to the nearest dollar) CDN$ 500,000.     Purpose: This Facility is to
be used for: Loan # [redacted] required to finance equipment.     Description A
non-revolving Demand Instalment Loan. Principal that is repaid is not available
to be re-borrowed.     Rate: Prime Rate plus 0.50% per annum.     Last Regular
Scheduled Payment Date: 60 months from the date of the first regular payment
date.     Repayment: On demand. Until demand, this Facility is repayable as
follows:   60 regular monthly payments of CDN$ 8,333.33 each, plus accrued
interest payable monthly commencing 30 days after the date of advance (or the
final date of advance, in the case of multiple draws under this Facility) of
this Demand Instalment Loan, and until such time, accrued interest is payable
monthly.       You may only prepay this Facility in accordance with Schedule A.

 

Security

 

The following security is required:     Movable Hypothec-Enterprise:

First ranking movable hypothec for a principal amount of CDN$ 6,000,000:

(a)    On all your present and future movable property, including all claims,
inventory, equipment, incorporeal rights (including intellectual property) and
securities.

    Immovable Hypothec — Commercial :

First ranking immovable hypothec in the principal amount of CDN $6,000,000 over
the immovable property situated at 1440 rue Raoul-Charette, Joliette, Quebec,
Canada with supporting resolution, plus appropriate confirmation of hypothec of
fire and other perils insurance, with loss payable to CIBC as first payee.    
Other Security: ●     An acknowledged hypothec and assignment of adequate fire
and other perils insurance on equipment and inventory of the Borrower that are
subject to CIBC’s security, with loss payable to CIBC as first payee.

 

Page 3 of 7 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC- Instalment Loan Credit QUE Feb 2016

 

Financial Covenants

 

You will maintain and respect the following ratios and other covenants:    
Total Liabilities to Effective Equity Ratio: 2.00 to 1.0 or less. This will be
monitored on a quarterly basis.     Current Ratio: 1.50 to 1.0 or more. This
will be monitored on a quarterly basis.     Minimum Effective Equity: CDN
$8,000,000 or more. This will be monitored on a quarterly basis.     Conditions:

The covenants above are to be calculated as follows:

●     On an unconsolidated basis

 

Conditions Precedent and Other Covenants

 

We will not be obliged to make any funds available under the Facilities until we
receive (in addition to the documentation and conditions specified in this
Letter and in Schedule A):



 

(a) The Year End Financial Statements as at December 31,2016 completed and
reviewed by BDO and satisfactory to CIBC

 

Reporting Requirements

 

  The following reporting is required to be provided to us.

 



  (a) Review Engagement annual financial statements signed by your officer,
within 120 days after the end of each fiscal year, on an unconsolidated basis.  
      (b) Audited annual financial statements signed by your officer for
Ballantyne Strong Inc., within 120 days after the end of each fiscal year, on a
consolidated basis.         (c) Monthly certificate signed by your officer,
including an aged Accounts Receivable Listing, an Inventory Declaration, an aged
Payable Listing along with a list of any advances or priority payables within 20
day(s) of the end of each month.         (d) A annual budget for your next
fiscal year, including quarterly projected income statement within 120 days
after the end of each fiscal year end, on an unconsolidated basis.         (e)
Internally Generated quarterly interim financial statements signed by your
officer, within 30 days after the end of each fiscal quarter-end for Strong/MDI
Screens Systems Inc, on an unconsolidated basis.

 

Page 4 of 7 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC- Instalment Loan Credit QUE Feb 2016

 



  (f) Confirmation of insurance in a form satisfactory to us, as required under
your Facilities, from the insurance broker of Les Systèmes d’Écran Strong/MDI
Inc. prior to any advance under a Facility if required, and thereafter, within
120 days after the renewal of each insurance policy.

 

Fees

 

These fees are in addition to fees, costs or expenses described in Schedule A
Standard Credit Terms.     Loan Administration Fee: CDN $125 per month payable
in arrears. This fee will be charged for each month the Facility is available,
even if you do not use, or maintain a balance in, the Facility.     Structuring
Fee: CDN $15,000.     Annual Fee: CDN $7,500.     Amendment Fee: CDN $500
payable on the date you sign such amendment.

 

Other Provisions

 

Currency and Interest Rate Risk Management: You may, from time to time, enter
into derivative transactions with CIBC to manage currency or interest rate risk
associated with Credits under this letter agreement. Derivative transactions
shall be governed by separate documentation entered into with CIBC which may
include, without limitation, an International Swaps and Derivatives Association
(“ISDA”) master agreement. Notwithstanding the agreed-upon terms of the
derivative transactions, you agree and acknowledge that the terms of the Credits
are independent of the terms of the derivative transactions. CIBC reserves the
right to review and amend the terms and conditions of the related loan or
Facility, including without limitation amending interest spreads on Prime Rate
or US Base Rate at any time and from time to time in accordance with the terms
of this Letter. You further agree and acknowledge that security provided under
the terms of this Letter that secures all of your present and future
indebtedness and liabilities shall secure your indebtedness owing to each of
CIBC and CIBC’s affiliates under any Facility-related derivative transactions,
in addition to any security required under ISDA or other documentation.    
Schedule A: The attached Schedule A, which contains certain additional
provisions applicable to the Facilities and certain definitions, forms part of
this Letter.     Repayment: All amounts under any Facility are repayable
immediately on demand by us unless otherwise indicated. We may terminate any
Facility in whole or in part at any time.

 



Page 5 of 7 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC-Instalment Loan Credit QUE Feb 2016

 





Replacements: This Letter supersedes and replaces all prior discussions, letters
and agreements (if any) describing the terms and conditions of Facilities
contained in this Letter. This Letter does not however operate as a novation of
any Facility previously granted. CIBC retains all of its rights in respect of
any Security that has been granted to secure your obligations with respect to
the Facilities.     English Language: The parties confirm their express wish
that this Letter and all documents related thereto be drawn up in English. Les
parties confirment leur volonté expresse de voir le présent contrat et tous les
documents s’y rattachant être rédigés en anglais.

 

Please indicate that you have read and accept the foregoing terms and conditions
(including the terms and conditions in any Schedule attached to this Letter) by
signing the enclosed duplicate copy of this Letter.

 

If we have not received a duly executed copy of this Letter and you have not
fulfilled all the conditions required for us to advance funds under the
Facilities indicated in this Letter by October 10, 2017, we may in our sole
discretion and without notice to you, cancel all of the Facilities listed in
this Letter and we will be under no further obligation to advance any funds to
you under this Letter.

 

We would like to take this opportunity to thank you for choosing CIBC. We look
forward to assisting you and your business with any future financial needs you
may have.

 



  Yours truly,     CANADIAN IMPERIAL BANK OF COMMERCE       /s/ Denis Lemire    
    Signature   Name: Denis Lemire   Title: Manager, Commercial Banking  

 



    /s/ Marco Folini       Signature Name: Marco Folini   Title: Senior Manager,
Commercial Banking  



 

Page 6 of 7 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC- Instalment Loan Credit QUE Feb 2016

 

Accepted this SEP 5 - 2017 day of _____________.

 

 

Les Systèmes d’Écran Strong/MDI Inc.





    Strong/MDI Screen Systems Inc.             /s/ Francois Barrette      
Signature   Name: François Barrette     Title: General Manager  

 

    /s/ Suzanne Thouin       Signature   Name: Suzanne Thouin     Title:
Executive Director  

 

Acknowledged this Aug 29 2017 day of _____________.

 



  Ballantyne Strong Inc.             /s/ D. Kyle Cerminara       Signature  
Name: D. Kyle Cerminara     Title: Chairman & Chief Executive Officer  

 

    /s/ Lance V. Schulz     Name: Lance V. Schulz Signature   Title: Senior
Vice-President, Chief Financial Officer & Treasurer  



 



Page 7 of 7 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 





LOC — Instalment Loan Credit (QUE Feb 2016)

 

[ex10-1annex_001.jpg] 



1.INTEREST

 

1.1Interest Rates And Calculations: Unless otherwise specified in this
Agreement, and provided that in no event shall the interest rate be less than
zero:

 

  a) Each variable interest rate provided for in this Agreement will change
automatically, without notice, whenever the Prime Rate or US Base Rate changes.
Prime Rate and US Base Rate shall be determined by us and such determination
shall be conclusive.         b) Unless otherwise stated, any interest rate
stated as an annual rate of interest is an interest rate for 365 days, and for
the purpose of the Interest Act (Canada), shall be the stated interest rate
multiplied by the actual number of days in the calendar year in which such rate
is to be applied and divided by 365. For the purpose of the Interest Act
(Canada) and all other purposes, the principle of deemed re-investment of
interest is not applicable and the rates of interest specified in this Agreement
are nominal rates and not effective rates or yields.         c) In calculating
interest for any period, the first day of such period shall be included and the
last day of such period shall be excluded, and interest shall be calculated on
the applicable balance at the end of each day.         d) Interest is payable in
arrears at the frequency specified in the Letter (and if not specified is
payable once a month) prior to the end of the specified payment period and on
the day required by us. Interest on interest, and interest on overdue amounts is
also payable on demand.         e) Interest that is charged to you and is unpaid
compounds at the frequency in which interest is payable and continues to
compound whether or not CIBC demands payment from you or starts a legal action,
or obtains judgment against you.

 

  f) (i) Interest charged on a Canadian dollar Facility that is: (x) based on
the Prime Rate; or (y) a Fixed Rate Loan, is calculated based on a fraction
whereby the numerator is equal to the principal balance multiplied by number of
days in the year in which interest is calculated multiplied by the applicable
interest rate, and the denominator is equal to 365 (or 366 in a leap year for a
Fixed Rate Loan or Variable Rate Loan);             (ii) Interest charged on a
US dollar Facility that is: (x) based on the US Base Rate per year; or (y) a
Fixed Rate Loan, is calculated based on a fraction whereby the numerator is
equal to the principal balance multiplied by number of days in the payment
period multiplied by the applicable interest rate, and the denominator is equal
to 365 (or 366 in a leap year for a Fixed Rate Loan or Variable Rate Loan).

 

2.PAYMENTS AND FEES

 

2.1 Payments: Unless you have made other arrangements with us, you agree that
CIBC shall be entitled to automatically debit your Operating Account for any
payments owing (including without limitation, scheduled payments, interest and
fees). If your Operating Account is in overdraft and you do not deposit to the
account an amount equal to the payment being debited, the effect is that we will
be charging interest on the overdue amount at the Excess Interest Rate. If any
payment is due on a day other than a Business Day, then the payment is due on
the next Business Day.     2.2 Applying Money Received: All payments and money
we receive from you or from any Security may be applied on such parts of your
liabilities to us as we may determine. This means that we may choose which
Facility to apply the money against, or what mix of principal, interest, fees
and overdue amounts within any Facility will be paid.     2.3

Right Of Off-Set: We may at any time off-set, or effect compensation and apply
any deposits held by us and any other amounts owed by us to or for your credit
against any and all of your obligations with respect to the Facilities, even
though we have not made any demand and even though any such obligations may not
yet be due and payable.

 

Page 1 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

2.4 Our Records: Our loan accounting records will provide conclusive evidence of
all terms and conditions of the Facilities such as principal loan balances,
interest calculations, and payment dates. The Loan Amount on a Term Facility
that is disclosed in a renewal or amending Letter is rounded to the nearest
dollar and is an approximation of the principal outstanding balance. The actual
outstanding principal amount is reflected in the account statement for your Term
Facility provided or made available to you.     2.5 Foreign Currencies: We may
convert any amount stated in a foreign currency to an amount in Canadian dollars
according to our usual practice and at an exchange rate determined by us.    
2.6 Fees: For any fee that is stated as a percentage, the amount charged will be
based on the total authorized amount of all Facilities to which that fee
applies.

 

3.REPRESENTATIONS AND WARRANTIES

 

3.1 Representations And Warranties: To induce us to establish and maintain the
Facilities, you represent and warrant to us as follows:

 



  a) You have all necessary capacity, power and authority to own your property,
to carry on the business carried on by you, and to enter into and perform your
obligations under this Agreement and the Security.         b) This Agreement and
the Security have been duly authorized, executed and delivered, and constitute
legal, valid and binding obligations and are enforceable in accordance with
their terms.         c) The execution and delivery by you of this Agreement and
the Security and the performance by you of your obligations thereunder, and the
obtaining by you of amounts under the Facilities, will not conflict with or
result in a breach of any applicable law, and will not conflict with or result
in a breach of or constitute a default under any of the provisions of your
constating documents or by laws or any agreement or restriction to which you are
a party or by which you are bound.         d) All financial statements for you
that you deliver to us will present fairly your financial position in accordance
with Generally Accepted Accounting Principles, as of the dates thereof and for
the fiscal periods then ended.         e) Since the date of the most recent
financial statements of you delivered to us, there has occurred no event which,
individually or with any other events, has had, or which may reasonably be
expected to have, a Material Adverse Effect.         f) You have not failed to
observe or perform, beyond any period of grace permitted by us, any of your
obligations in this Agreement.         g)

Except as disclosed in writing by you to us prior to the date of this Agreement
with specific reference to this Agreement, to the best of your knowledge (i) the
business carried on and the property owned or used at any time by you and your
predecessors has at all times been carried on, owned or used in compliance with
all environmental laws; (ii) there are no circumstances that could reasonably be
expected to give rise to any civil or criminal proceedings or liability
regarding the release from or presence of any hazardous substance on any lands
used in or related to your business or property; (iii) there are no proceedings
and there are no circumstances or material facts which could give rise to any
proceeding in which it is or could be alleged that you are responsible for any
domestic or foreign clean up or remediation of lands contaminated by hazardous
substances or for any other remedial or corrective action under any
environmental laws; and (iv) you have maintained all environmental and operating
documents and records relating to your business and property in the manner and
for the time periods required by any environmental laws. Except as disclosed to
us in writing with reference to this Agreement, you have never conducted an
environmental audit of your business or property.

 

 

Page 2 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

  h) No representation or warranty made by you herein or in any other document
furnished to us from time to time contains or will contain any untrue statement
of a material fact or omits or will omit to state any material fact necessary to
make such statements not misleading. All projections and pro forma information
delivered to us from time to time by you are and will be prepared in good faith
based on assumptions believed by you to be reasonable at the time of delivery.

 

3.2 Survival: All representations and warranties contained in this Agreement
shall survive the execution and delivery of this Agreement and the obtaining of
amounts under the Facilities, and the obtaining of any amount under any Facility
shall constitute a reaffirmation on and as of such delivery date and such
borrowing date, of all representations and warranties contained in this
Agreement, in each case with reference to the then existing facts and
circumstances.

 

4.ADDITIONAL OBLIGATIONS

 

4.1 Failure To Perform: You will notify us promptly if you fail to perform or
observe any of your obligations in this Agreement.     4.2 Expenses: You will
reimburse us for all reasonable fees (including legal fees) and out of pocket
expenses incurred in (i) performing any searches (whether the Facility is
secured or unsecured) or preparing or filing any registrations in relation to
the approval, maintenance, review, renewal or amendment of your Facilities; (ii)
preparing, registering, maintaining, renewing, reviewing, assessing, appraising
or amending any Security; (iii) responding to requests from you for waivers,
amendments, renewals and other matters; (iv) enforcing our rights under this
Agreement or any Security; (v) discharging or replacing any Security; and (vi)
having mortgaged property appraised periodically to determine its value, but not
more often than once a year. Unless you have made other arrangements with us, we
will automatically debit your Operating Account for any of these amounts owing
to us on the date when they are payable as advised by us.     4.3 Further
Information: You will provide such further information about you and/or your
business and your Subsidiaries as is reasonably requested by us from time to
time, and such information shall be in a form acceptable to us.     4.4 Further
Assurances: You will from time to time promptly upon request by us do and
execute all such acts and documents as may be reasonably required by us to give
effect to the Facilities and the Security.     4.5 Insurance: You will keep all
your assets and property insured (to the full insurable value) against loss or
damage by fire and all other risks usual for similar property and for any other
risks we may reasonably require. Upon request, you will provide to us either the
policies themselves or adequate evidence of their existence. If any insurance
coverage for any reason stops, we may (but shall have no obligation to) insure
the related property. Finally, you will notify us immediately of any loss or
damage to any of your property.     4.6 Liens And Dispositions Of Property:
There is no Lien on any of your present or future assets, and you shall not
assign any right to any income, without our prior consent, except in the case
of: (i) a Purchase Money Lien; (ii) a Lien existing on an asset when it was
acquired; (iii) a renewal or replacement of a Purchase Money Lien or a Lien
referred to in (ii) above, so long as the principal amount secured by the Lien
does not increase; or (iv) a Normal Course Lien. You will not create or cause or
permit anyone else to create, a Lien on any material part of your property
(other than a Normal Course Lien) and you will not sell, transfer, or otherwise
dispose of, all or any material part of your property, except for sales in the
normal course of your business for fair market value or as otherwise consented
by CIBC in writing.     4.7 Additional Financing: Unless otherwise agreed in the
Letter, you will not obtain any additional financing or enter into any long-term
leases without our prior written consent (which consent will not be unreasonably
withheld).

 

Page 3 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

4.8 Investments: Unless otherwise agreed in the Letter, you will not make any
Investment without our prior written consent.     4.9 Transactions With
Affiliates: Except as specifically permitted by us, you will not enter into any
transaction, including the purchase, sale or exchange of any property or the
rendering of any services, with any of your shareholders or Affiliates, or with
any of your or their directors or officers, or enter into, assume or permit to
exist any employment, consulting or similar agreement or arrangement with any
such shareholder or Affiliate or with any of your or their directors or
officers, except a transaction or agreement or arrangement which is in the
ordinary course of your business and which is upon fair and reasonable terms not
less favourable to you than it would obtain in a comparable arms-length
transaction. You will ensure that your Subsidiaries (if any) comply with this
section.     4.10 Notice Of Change, Amalgamations, Corporate Restructuring: You
will provide us with at least 30 days’ prior notice (or as otherwise required by
applicable law) of any name or legal status change, amalgamation, corporate
restructuring or similar transaction. You must also notify CIBC immediately of
any change in the ownership of or title of any property subject to the Security.
    4.11 Application To Subsidiaries: If requested by us, you will ensure that
each of your Subsidiaries complies with this Agreement as if the references to
you therein were references to each such Subsidiary.     4.12 Immovable
Hypothec: In the case of Facilities or a Facility that is secured by an
immovable hypotec,if the property is sold, or if another charge is registered
against it, we may require you to repay the full amount secured by the immovable
hypothec. If the owner of the property is a natural person and such person dies,
you (or your executors, administrators or liquidators, as applicable) agree to
notify us immediately and agree to provide us with equivalent security
satisfactory to CIBC forthwith.

 

5. INDEMNITIES

 

5.1 Legal And Regulatory Change: You agree to pay us the amount necessary to
compensate us if, after the date of this Agreement, our cost of offering or
providing the Facilities to you is increased, or the amount that we receive
under the Facilities is reduced because of a change in the law, or the
introduction of a new law, or our compliance with any request or directive by
any central bank, superintendent of financial institutions or other comparable
authority which (i) subjects us to any tax with respect to the Facilities; (ii)
changes the basis of taxation of payments to us under the Facilities (except for
changes in the rate of tax on our overall net income); (iii) imposes any capital
maintenance or capital adequacy requirement, reserve requirement or similar
requirement with respect to the Facilities; or (iv) imposes any other condition
or restriction on us. We will notify you promptly of any such event. Our
certificate containing reasonable details of our calculations shall be
conclusive evidence of the amount you must pay us.     5.2 Tax Withholding: You
will, whenever legally permitted, pay all amounts due to us under this Agreement
without any reduction or withholding on account of Taxes, other than Excluded
Taxes. If you are required by law to make any such reduction or withholding,
then the amount payable by you shall be increased so as to yield to us on a net
basis, after payment of all Taxes and after payment of all Excluded Taxes on any
additional amounts payable under this section, the rates of interest and the
amounts specified in this Agreement.     5.3 Indemnity: You hereby indemnify and
agree to hold CIBC, its directors, officers, employees and agents harmless from
all losses, damages, costs, demands, claims, expenses (including out-of-pocket
expenses) and other consequences incurred, sustained or suffered, other than
pursuant to the indemnified parties’ own negligence or wilful misconduct, in
relation to any of your Facilities or any Security, or enforcing or protecting
the provisions thereof, including, without limitation: (i) legal and other
professional expenses reasonably incurred by CIBC and whether incurred in
defending any action brought against CIBC, or in any proceedings brought by CIBC
against you, any guarantor of your liabilities to CIBC hereunder or with respect
to your or any guarantor’s property charged or pledged to CIBC for the purpose
of protecting, taking possession thereof, holding or realizing thereon, or
otherwise in connection herewith; (ii) all sales taxes, and goods and services
taxes, and similar taxes that are payable with respect to any goods or services
CIBC makes available to you under this Agreement, and any other taxes, interest,
penalties or other liabilities that may become payable by CIBC or to which CIBC
may be subjected as a result of your failure to pay such taxes; (iii) your
giving of notice to CIBC that you wish to obtain funds under a Facility and your
subsequent failure to accept such funds; (iv) your repayment of any amount on
which interest is fixed until a certain date, other than on that date, or you
repay any other amount other than on its maturity date; (v) your failure to make
any payment you are required to make, or to fulfil any other obligation promptly
under this Agreement; (vi) the cost of any environmental assessment or other
reports, or of defending any lawsuits, or of any fines, or for any preventative,
remedial, or clean-up activity, or to compensate for any loss or damage to any
property or person, in each case arising from any failure by you to carry on
your business, and maintain your assets and property in accordance with all
applicable environmental laws and regulations, or arising from any release,
deposit, discharge or disposal of pollutants of any sort in connection with
either your business or property. Your indemnity obligations under this section
continue even after the Facilities have been repaid or cancelled or this
Agreement has terminated.

 

Page 4 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

6.GENERAL

 

6.1 Calculations Relating To Financial Covenants: All calculations relating to
financial covenants may be done, at our option on a consolidated basis, as
indicated in the Letter, and each amount derived from your profit and loss
statement shall be calculated as the total of such amount during your four most
recently completed fiscal quarters (or, if agreed upon by us in our sole
discretion, during your most recently-completed fiscal year), as shown in your
most recent financial statements delivered to us.     6.2 Reporting
Requirements: We may, at our option and as indicated in the Letter, require
certain reports to be delivered on a consolidated or unconsolidated basis.    
6.3 Our Pricing Policy: The fees, interest rates and other charges for your
banking arrangements with us are dependent upon each other. Accordingly, if you
cancel or do not follow through with, in the manner originally contemplated, any
of these arrangements, we reserve the right to require payment by you of
increased or added fees, interest rates and charges as a condition of the
continuation of your banking arrangements.     6.4 Our Rights Re: Demand
Facilities: We may, at our discretion, demand immediate repayment of any
outstanding amount under any demand Facility. We may also, at any time, and for
any reason, cancel the unused portion of any demand Facility.     6.5
Pre-Conditions: You may use the Facilities granted to you in the Letter only if:
    a) We have received properly signed copies of all documentation that we may
require in connection with the Facilities, the operation of your accounts and
your ability to borrow and give us the Security we require;     b) All the
required Security has been received and, if we require it, registered to our
satisfaction;     c) Any special provisions or conditions set forth in the
Letter have been complied with; and     d) If applicable, you have given us the
required number of days notice for drawing under a Facility.     6.6
Miscellaneous: You allow us to provide particulars of any of the Facilities
where we determine it is necessary for purposes of approving, setting up,
maintaining, renewing, amending, restating, replacing or discharging any
Facility or any Security, and you allow us to give a copy of this Agreement and
any Security granted by you or any other person to CIBC, to each existing
guarantor (as well as to any future guarantors) and any signing officer of the
business that we have on file as an authorized signing officer, each as we may
determine necessary, together with copies of all renewals, replacements,
restatements, supplements or amendments to this Agreement or any Security.

 

Page 5 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

6.7 Confidentiality: The terms of this Agreement are confidential between you
and us, and accordingly you will not disclose the contents of this Agreement to
anyone except your professional advisors or except as may be required by law.  
  6.8 Assignment / Participation And Consent To Information Release: You
acknowledge that we may assign, or offer a participation in, the Facilities, or
your liabilities thereunder, to an assignee or participating third party, other
entity, CIBC subsidiary or CIBC business unit (the “beneficial owner”), whether
or not such beneficial owner is named in this Agreement or any other document
referencing such Facilities. You agree that we may disclose any information
relating to such Facilities (including any personal guarantee) to such
beneficial owner (including, without limitation, any personal information), or
its agents, any assignee of such beneficial owner, and any Service Provider (as
defined below). Personal information includes all information provided by a
principal of the business or a guarantor of your debt or other information
obtained by us in connection with your credit application and/or the credit
agreement, and any ongoing information and documentation about you, any
guarantor of your obligations, or your Facilities, to the extent required by the
beneficial owner, its agent or assignee, or any service provider, to enable such
person to administer the Facilities and exercise its rights thereunder. “Service
Provider” means a person or entity that has been engaged in connection with the
servicing, maintenance, collection or operation of your Facilities or the
provision of services or benefits to you and/or any guarantor of your debt
(including loyalty programs). You may not transfer or assign this Agreement or
any Facility without CIBC’s express written consent.     6.9 Waiver: No delay on
our part in exercising any right or privilege will operate as a waiver thereof,
and no waiver of any failure or default will operate as a waiver thereof unless
made in writing and signed by an authorized officer of us, or will be applicable
to any other failure or default.     6.10 Counterparts: This Agreement may be
executed in one or more counterparts, including electronic counterparts, which
together shall constitute one and the same agreement.     6.11 Notice: Any
communication or notice to be given with respect to the Facilities may be
effectively given by delivering the same at the addresses set out herein (or as
set out in any guarantee or other documentation provided to CIBC in relation to
the Facilities), or by sending the same by facsimile, or by regular or prepaid
registered mail to the parties at such addresses. Any notice so mailed will be
deemed to have been received on the fifth (5th) day next following the mailing
thereof, provided that postal service is in normal operation during such time.
Any facsimile notice will be deemed to have been received on transmission if
sent on a Business Day and, if not, on the next Business Day following
transmission. Any notice delivered by hand (including without limitation, by
courier) will be deemed received on the date of delivery. Either party may from
time to time notify the other party, in accordance with this section, of any
change of its address which thereafter will be the address of such party for all
purposes of the Facilities. It is your responsibility to notify CIBC of any
change to your address and the address of any Guarantor. If CIBC is not advised
of such change of address, the last known address we have will be deemed to be
the current address for purposes of notice and service hereunder.     6.12
Governing Law: The laws of the province or territory in which you have your
principal place of business (or where your chief executive office is, if you
have more than one principal place of business) at the time of the signing of
this Agreement, and the federal laws of Canada applicable therein shall apply to
this Agreement. The parties submit to the non-exclusive jurisdiction of the
courts in that province or territory.

 

7.REVOLVING FACILITIES

 

A revolving Facility (including a Revolving Instalment Loan Facility unless
otherwise indicated) may also be referred to in this Agreement as a Line of
Credit. Unless otherwise stated in the Letter, the following terms apply to each
Facility that is described in the Letter as a revolving Facility.

 

Page 6 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

7.1 Changes: The Facility offered, the Credit Limit, the interest rate, interest
rate spread, minimum payments required and other terms of the Facility and the
Agreement may be changed at our sole discretion and without prior notice (unless
otherwise required). Such changes will take effect immediately or, in the event
that we are required to provide you with prior notice under an applicable
statute, regulation or otherwise, will take effect on the date indicated in such
notice. These changes may apply to all amounts owing on or arising after the
date that you receive notice of the change. If agreement to such change is
required by applicable law, regulation or otherwise, if you continue to use the
Facility after the date on which such changes will take effect (as may be
indicated in any notice we send to you), you will be deemed to have agreed to
any such change.     7.2 We may, without notice to you, return any debit from
your Operating Account to which your Line of Credit is attached that, if paid,
would result in the Credit Limit for that particular Facility being exceeded,
unless you have made prior arrangements acceptable to CIBC. If we pay any of
these debits, you must repay us immediately the amount by which the Credit Limit
for that particular Facility is exceeded.     7.3 Credit Limit: If you exceed
your Credit Limit on any Facility, we may not advance money, even if we have
done so in the past. In cases where we do advance money when you have exceeded
your Credit Limit on any Facility, you agree to repay the excess amount
immediately.     7.4 Circular Payments: You agree not to use each revolving
Facility to move debt from one Facility to another. If nevertheless you use a
revolving Facility to make a payment on another Facility, then you must deposit,
to the Operating Account to which the revolving Facility is attached, from other
sources, in addition to any other amount you are required to deposit, the amount
of such payment.

 

8.NON-REVOLVING FACILITIES

 

A non-revolving Facility may also be referred to as an Instalment Loan Facility.
Unless otherwise stated in this Agreement, the following terms apply to each
non-revolving Facility. The terms of this Section shall also apply to all
non-revolving Demand Instalment Loans advanced under a Revolving Instalment Loan
Facility.

 

8.1 Changes: CIBC may at any time change the interest rate, interest rate
spread, term, other terms of a Loan, and the type of repayment we require,
including, without limitation, changing a blended payment Loan to payments of
principal plus interest, or to any other type of Loan. We may also change the
amortization period on a Loan, the amount of the regular instalment payments to
be made and/or the frequency of the instalment payments, each without advanced
notice (unless required by an applicable law, regulation or otherwise) and such
changes will become effective immediately (unless we are required to give prior
notice by applicable law, regulation or otherwise, in which case the change will
take effect on the date indicated in the notice). If we make any such changes,
we will notify you.     8.2 Renewal Agreement: If your Instalment Loan Facility
is not paid in full by the last regular payment date indicated in the Letter, we
may offer to amend the terms and conditions of such Facility by sending you a
renewal agreement which will extend the term of the Facility, and which may
change, among other things, your interest rate, your regular payment amount,
payment frequency, the amortization period and the type of payments required
(blended, interest only or principal plus interest). Accrued interest to the
renewal date may be added to your outstanding Loan amount. Unless otherwise
stated in the renewal agreement, all other terms and conditions of your
Instalment Loan Facility will remain the same. If you do not pay the balance
owing on your Facility at the end of the term, you will be conclusively deemed
to have accepted our offer on the terms and conditions set out in the renewal
agreement. If you do not accept our offer, you will be required to immediately
repay all amounts owing including outstanding principal, interest and other
applicable charges.     8.3 Payments: Any payment we receive that is applied to
a non-revolving Facility is applied first to overdue interest, then to current
interest owing, then to overdue principal, then to any fees and charges owing,
and finally to current principal.

 

Page 7 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

8.4 Interest On Fixed Rate Loans: The interest rate specified in this Agreement
for each Fixed Rate Loan that you have not yet drawn will be fixed on the date
of advance of the Loan. We will notify you of the actual interest rate on the
date of advance. The interest rate quoted in this Agreement is used for
reference purposes only, being the rate that would have been applicable if the
Loan had been advanced on the date of this Agreement.     8.5 Prepayment: The
following terms apply to any Instalment Loan Facility, except Revolving
Instalment Loan Facilities:

 

  a) If you are repaying a Variable Rate Loan in instalments of principal plus
interest, and you are not in default, you may prepay all or part of the Loan at
any time without notice or penalty.         b) Subject to paragraph (c) below,
you may prepay all or part of a Fixed Rate Loan on the following condition. You
must pay us, on the prepayment date, a prepayment fee equal to the greater of
(i) three months’ interest on the Loan calculated at your existing annual
interest rate on the date of prepayment (plus any discount you received on your
existing annual interest rate), on the amount prepaid; and (ii) the Interest
Rate Differential for the remainder of the term of the Loan, determined in
accordance with the formula described in 8.7 below. For prepayment fee
calculations, see the “Interest Rate Differential Calculation below.         c)
If (a) you are not a corporation; (b) the Fixed Rate Loan being prepaid is
secured by a mortgage or hypothec on immovables; and (c) the initial term or any
renewal term of the Fixed Rate Loan is more than five years, you may prepay all
or part of the Fixed Rate Loan at any time after the date that is five years
from the date the Fixed Rate Loan was advanced to you or the most recent date as
of which the Fixed Rate Loan has been renewed for a new term, as the case may
be, in addition to principal and interest to the date of such prepayment and
instead of notice, three months’ further interest calculated at your existing
annual interest rate on the date of prepayment (plus any discount you received
on your existing annual interest rate) on the principal amount prepaid.        
d) We will apply the prepayment against instalments in reverse order of due
date.         e) The prepayment fee required by paragraph (b) above is not
applicable to any Fixed Rate Loans in an original principal amount of less than
$100,000 granted to a sole proprietor or individual unless it is secured by a
collateral mortgage or hypothec on immovables.

 

8.6 Hypothec And Prepayment: If the Fixed Rate Loan is secured by a hypothec on
immovable, the applicable deed of hypothec is amended by deletion of all terms
(if any) that relate to prepayment of the Fixed Rate Loan. The only prepayment
terms that apply to the Fixed Rate Loan are the ones set forth in this
Agreement.     8.7 Interest Rate Differential Calculation: For the purpose of
calculating prepayment fees noted above, “Interest Rate Differential for the
remainder of the term” means, in the case of a Fixed Rate Loan, the difference
between the net present value of the Fixed Rate Loan and the amount being
prepaid. For purposes of calculating the Interest Rate Differential for the
remainder of the term for Fixed Rate Loans, the calculation of “net present
value of the Fixed Rate Loan” is based on a formula (determined by CIBC in
accordance with its usual banking practice) that takes into account (i) CIBC’s
cost of funds for the Fixed Rate Loan at the time the Loan was made; (ii) the
number of interest periods (i.e. weekly, monthly, quarterly, etc.) remaining in
the term of the Fixed Rate Loan (calculated from the beginning of the last
interest period that falls on or before the date of prepayment); (iii) the
amount of principal and interest that would have been payable for each regularly
scheduled payment period (i.e. weekly, monthly, quarterly etc.) and/or interest
period, as the case may be, had the Fixed Rate Loan not been prepaid; (iv) the
remaining amortization period of the Fixed Rate Loan; and (v) CIBC’s cost of
funds to provide a new Fixed Rate Loan on the date of prepayment for a term
closest to the remaining period of the Fixed Rate Loan for which CIBC has posted
interest rates (as indicated in the Fixed Rate Loan Reinvestment Table below).  
 

 

Page 8 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

The following table indicates the term that CIBC will use to calculate the
Interest Rate Differential for the remainder of the term by setting out the
period that CIBC will use as the remaining term to reinvest in a Fixed Rate Loan
for a fixed term. Column A lists the remaining period in the term of the Fixed
Rate Loan, and Column B lists the term used to determine the cost of funds to
CIBC to reinvest in the same type of Loan on the prepayment date:

 

Fixed Rate Loan Reinvestment Table Column A   Column B Less than or equal to 3
months   Monthly basis Greater than 3 months and less than or equal to 17 months
  1 year Greater than 17 months and less than or equal to 29 months   2 years
Greater than 29 months and less than or equal to 41 months   3 years Greater
than 41 months and less than or equal to 53 months   4 years Greater than 53
months and less than or equal to 77 months   5 years Greater than 77 months and
less than or equal to 101 months   7 years

 

Sample Prepayment Fee Calculation For a Fixed Rate Loan

 

For example, the Interest Rate Differential for the remainder of the term of a
Fixed Rate Loan that has a fixed term is as follows:

 

a) If the original Fixed Rate Loan advanced on February 1, 2002 was for $100,000
at 6.5% per year for a 5-year term, and you elected to prepay $75,000 on October
27, 2003:

 

  (i) The net present value of $75,000 calculated for the remaining 39 months is
$77,222.75;         (ii) The Interest Rate Differential for the remainder of the
term is the difference between the net present value and the total prepayment
amount, or in this case $2,222.75. ($77,222.75 — $75,000);         (iii) 3
months’ interest on $75,000 (based on separate principal and interest payments)
calculated at 6.5% per year is $1,218.75.

 

b) The prepayment fee payable on this Fixed Rate Loan would be $2,222.75, being
the greater of (ii) and (iii) above.

 

This is a sample calculation only. To find out the amount and calculation of the
Interest Rate Differential for the remainder of the term on your Fixed Rate
Loan, please contact CIBC.

 

9.LETTERS OF CREDIT (L/Cs)

 

Unless otherwise agreed in the documentation described in the “Standard
Agreements” section below or in other documentation, the following terms apply
to each Letter of Credit issued by CIBC pursuant to this Agreement.

 

9.1 Reimbursement, Payment Or Prepayment: You agree, forthwith upon demand, to
provide CIBC with cash in the proper currency to meet each drawing that CIBC is
required to pay under an L/C or to reimburse CIBC for each drawing that CIBC has
paid under an L/C or L/C Acceptance. If we demand payment of any Letter of
Credit Facility, or if you elect to permanently repay or terminate any Letter of
Credit Facility, and we have any obligation to a beneficiary or holder of any
L/C, L/C Acceptance or other similar instrument which remains outstanding under
that Letter of Credit Facility, you must provide CIBC with cash, in the same
currency as the L/C or L/C Acceptance, or marketable securities satisfactory to
us (collectively the “Cash Collateral”) in an amount equal to CIBC’s maximum
potential liability under the L/C or L/C Acceptance, or otherwise under any
Facility. We shall release any Cash Collateral that is no longer required for
such purposes.     9.2 L/C Fees: Unless you have made other arrangements with
us, we will automatically debit your Operating Account for all fees payable with
respect to L/Cs or L/C Acceptances.

 

Page 9 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

9.3 Standard Agreements: The terms and conditions of our standard Application
for Irrevocable Documentary Credit or Application for Standby Letter of Credit,
as applicable, and any of our other standard documentation relating to L/Cs or
L/C Acceptances, in effect from time to time will be applicable to each L/C or
L/C Acceptance, as applicable, whether or not any such Application or other
documentation has been executed by you or on your behalf. A copy of any such
Application or other documentation is available from CIBC.

 

9.4Definitions:

 

“L/C Acceptance” means a draft (as defined under the Bills of Exchange Act
(Canada) ) payable to the beneficiary of a documentary L/C which the L/C
applicant or beneficiary, as the case may be, has presented to us for acceptance
under the terms of the L/C.

 

“Letter of Credit” or “L/C” means a documentary or stand-by letter of credit, a
letter of guarantee, or a similar instrument in form and substance satisfactory
to us.

 

“Letter of Credit Facility” means any Facility in the Letter made available by
way of documentary import L/Cs and L/C Acceptances or standby L/Cs.

 

10.DEFINITIONS

 

In this Agreement “you” and “your” refer to the customer in whose favour,
subject to the terms of this Agreement, the Facilities are established (and for
greater certainty, if the customer is a business, such terms refer to the
business and not a key principal, principal, guarantor or signing officer of the
business), and “CIBC”, “we”, “us” and “our” refer to Canadian Imperial Bank of
Commerce.

 

Unless otherwise stated in this Agreement:

 

“Affiliate” means any other person or entity that directly or indirectly
controls, is controlled by, or is under direct or indirect common control with
you and includes any person or entity in like relation to an Affiliate. One
person or entity shall be deemed to control another person or entity if the
first person or entity possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other person or
entity, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” means the Letter, including this Schedule and any other Schedules to
the Letter, as amended, renewed, replaced or supplemented from time to time.

 

“Amendment Fee” means the fee charged for each amendment request by you. The
amendment fee compensates us for the due diligence, analysis and administration
necessary to amend your Facility(ies).

 

“Annual Fee” means the fee payable upon your acceptance of the Facility(ies),
and to be charged when you are renewing an existing Facility(ies). This fee
compensates us for the review, due diligence and financial statement analysis
necessary to renew your Facility(ies).

 

“Business Day” means any day excluding Saturday, Sunday and excluding any day
which is a legal holiday in the province or territory where you have your
Operating Account.

 

“Capital Expenditures” means the outlay of money to acquire or improve capital
assets such as buildings, machinery, vehicles, etc.

 

“Cash Flow” means the EBITDA, less unfunded Capital Expenditures and Debt
Service.

 

“CIBC Base Rate” means the current posted interest rate per year which varies by
term as declared by CIBC for CIBC brand closed fixed rate fixed term loans in
Canada.

 

“Cost of funds to CIBC” or “CIBC’s cost of funds” for purposes of calculating
the Interest Rate Differential for the remainder of the term is the “Transfer
Price Rate” as determined by CIBC’s Treasury Balance Sheet and Risk Management
area based on Canadian cash and swap markets for the date on which cost of funds
is being determined.

 

“Credit Limit” means, in respect of any Facility, the credit limit indicated in
the Letter.

 



Page 10 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

“Current Assets” means cash, accounts receivable, inventory and other assets
that are likely to be converted into cash, sold, exchanged or expended in the
normal course of business within one year or less, excluding amounts due from
related parties.

 

“Current Liabilities” means debts that are or will become payable within one
year or one operating cycle, whichever is longer, and which will require Current
Assets to pay. They usually include accounts payable, accrued expenses, deferred
revenue, operating loans and the current portion of long-term debt.

 

“Current Ratio” means the sum of Current Assets divided by the sum of Current
Liabilities.

 

“Debt” includes (i) an obligation for borrowed money; (ii) an obligation
evidenced by a note, bond, debenture or other similar instrument; (iii) an
obligation for the deferred purchase price of property or services; (iv) a
capitalized lease obligation; (v) a guarantee, indemnity or financial support
obligation, determined in accordance with GAAP; (vi) an obligation (of you or
any other person or entity) secured by a Lien on any of your property, even
though you have not otherwise assumed or become liable for the payment of such
obligation; (vii) an obligation arising in connection with an acceptance
facility or letter of credit issued for your account; and (viii) a capital share
that is redeemable by you either at a fixed time or on demand by the holder of
such share, valued at the maximum purchase price at which you may be required to
redeem, repurchase or otherwise acquire such share.

 

“Debt Service” means EBITDA minus the current portion of long-term debt and
interest expense.

 

“Debt Service Ratio” means EBITDA divided by the sum of principal payments and
interest expense.

 

“Demand Instalment Loan” means a loan that is repayable in regular instalments
(or interest only) as indicated in the Letter and is repayable in full upon
demand, even if certain Facilities in the Letter indicate that regular
instalments (or interest only) are payable and there is reference to a Last
Regular Scheduled Payment Date. Such Demand Instalment Loan may be either a
Fixed Rate Loan or a Variable Rate Loan.

 

“Dividends” means payments to shareholders reflected as a charge against
retained earnings. Dividends may be paid on both preferred and common shares.
Dividends must be approved by the company’s board of directors, and may only be
declared if the company meets specified financial tests.

 

“EBITDA” means earnings before income taxes, plus interest and
depreciation/amortization.

 

“Effective Equity” means Shareholders’ Equity, plus all Postponed Debt.

 

“Eligible Inventory Value” means, at any time, the value of your inventory,
determined at the lower of cost and market on a first in, first out basis. For
purposes of this valuation we exclude any inventory (i) that is
work-in-progress; (ii) that is not located in Canada; (iii) that is not subject
to the applicable duly perfected Liens created by the Security; (iv) that is
subject to any Lien not specifically permitted by us; (v) that may be seized by
your landlord; (vi) that is obsolete or not readily saleable in the ordinary
course of business; (vii) that has not been paid for in full and is subject to a
right of repossession; or (viii) that is otherwise excluded by us in our
reasonable discretion.

 

“Eligible Receivable Value” means, at any time, the receivables of the Borrower
and its Subsidiaries then existing, less any receivable that (i) is not then
subject to the applicable duly perfected Liens created by the Security; (ii) is
subject to any Lien other than as specifically permitted by CIBC; (iii) is
payable more than 30 days after the date of shipment of the inventory or the
provision of the service that created such receivable; (iv) has been outstanding
for 90 days or more; (v) is subject to any offset or counterclaim by the
applicable account debtor; (vi) is owed by any person whose principal place of
business is located outside Canada or the United States of America; (vii) is
payable in a currency other than Canadian or US dollars; (viii) is owed by an
Affiliate of the Borrower or any employee, agent or representative of the
Borrower or of any such Affiliate; (ix) with respect to which a cheque, note,
draft or other payment instrument has not been honoured in accordance with its
terms; or (x) has been specifically identified by CIBC as an excluded receivable
for the purpose hereof or is owed by any person that is insolvent or is
otherwise doubtful of collection in the reasonable opinion of CIBC.

 

Page 11 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

“Excess Interest Rate”, means the variable reference interest rate per year
declared by CIBC from time to time to be its interest rate on accounts that
exceed their authorized Credit Limit, which is currently an annual rate of 21%.

 

“Excluded Taxes” means Taxes imposed on CIBC’s overall net income or franchise
taxes, taxes on doing business or taxes measured by our capital or net worth.

 

“Fixed Charge Coverage Ratio” means the ratio of X to Y, where X is EBITDA, less
the sum of cash taxes, Dividends, net shareholder and related party
disbursements and unfunded Capital Expenditures; and Y is principal and interest
payments.

 

“Fixed Rate Loan” means a non-revolving Facility on which interest is calculated
at a fixed rate of interest.

 

“GAAP” or “Generally Accepted Accounting Principles” means those accounting
principles which are recognized as being generally accepted in Canada and which
are in effect from time to time as set out in the handbook published by the
Canadian Institute of Chartered Accountants. If you have, or the party to which
references to GAAP are intended to apply has, adopted International Financial
Reporting Standards (“IFRS”), then the applicable references in this Agreement
to GAAP or Generally Accepted Accounting Principles may be interpreted to mean
IFRS, but only if CIBC has consented to such change.

 

“Insured Receivables” means your receivables that are insured by an insurance
company acceptable to us.

 

“Intangibles” means assets of the business that have no value in themselves but
represent value in the context of the business operation, including, without
limitation, such personal property as goodwill; copyrights, patents and
trademarks; franchises; licences; leases; research and development costs;
capitalized advertising costs; organization costs; exploration permits; and
deferred development costs.

 

“Interest Coverage Ratio” means the ratio of X to Y, where X is EBIT (earnings
before interest and income taxes) and Y is interest expense.

 

“Investment” means any direct or indirect investment in or purchase or other
acquisition of the securities of or any equity interest in any person or entity,
any loan or advance to, or arrangement for the purpose of providing funds or
credit to (excluding extensions of trade credit in the ordinary course of
business in accordance with customary commercial terms), or capital contribution
to, any person or entity, or any purchase or other acquisition of all or
substantially all of the property of any person or entity.

 

“Letter” means the letter agreement between you and CIBC to which this Schedule
and any other Schedules are attached, as the same may be amended, restated,
supplemented, renewed or replaced from time to time.

 

“Lien” includes without limitation a mortgage, charge, lien, hypothec, prior
claim, security interest or encumbrance of any sort on any property or asset,
and includes conditional sales contracts, title retention agreements, capital
trusts and capital leases.

 

“Loan” means an instalment loan under a Facility.

 

“Loan Administration Fee” means the monthly fee charged for monitoring and
administering any Facility that is a revolving Facility.

 

“Material Adverse Effect” means a material adverse effect on your business,
property, condition (financial or otherwise) or prospects considered as a whole,
or a material adverse effect on your ability to perform your obligations under
any of this Agreement and the Security.

 

Page 12 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

“Normal Course Lien” means a Lien that (a) arises by operation of law or in the
ordinary course of business as a result of owning any such asset (but does not
include a Lien given to another creditor to secure debts owed to that creditor)
and (b), taken together with all other Normal Course Liens, does not materially
affect the value of the asset or its use in the business.

 

“Operating Account” means your Canadian dollar or US dollar business operating
account(s) with us selected by us from time to time.

 

“Other Fees” or “Fees” means any other fees charged for your Facility(ies),
which could relate to the type of instrument used in connection with a Facility,
the discharge of Security, site inspection fees, environmental reports prepared
by us or completed by an environmental engineering company, fees required to be
paid for government sponsored programs, etc. The specific reason and amount of
the fee is detailed in the Letter or as advised by us.

 

“Postponed Debt” means Debt (i) where priority of both repayment and security is
formally postponed by the holder of such Debt in our favour by a written
postponement satisfactory to us; (ii) incurred without breaching any obligation
to us and at a time when you are not in default of any obligation to us; (iii)
no principal of which is repayable so long as any amount is owed by you to us
(or until such earlier date as we may agree in writing); (iv) which is not
secured by any covenant that is more onerous than or in excess of the covenants
in our favour in this Agreement.

 

“Prime Rate” means a fluctuating annual interest rate equal at all times to the
rate of interest (however designated) announced from time to time by CIBC as its
reference rate for determining interest chargeable by CIBC on loans in Canadian
dollars made in Canada.

 

“Prior Ranking Claims” means, at any time, any of your liabilities that ranks,
in right of payment in any circumstances, equal to or in priority to any of your
liabilities to us. Examples are unpaid wages, salaries and commissions,
unremitted source deductions for vacation pay, arrears of rent, unpaid taxes,
amounts owed in respect of worker’s compensation, amounts owed to unpaid vendors
who have a right of repossession, and amounts owing to creditors which may claim
priority by statute or under a Purchase Money Lien.

 

“Purchase Money Lien” means any Lien which secures a Purchase Money Obligation
permitted by this Agreement, provided that such Lien is created not later than
30 days after such Purchase Money Obligation is incurred and does not affect any
asset other than the asset financed by such Purchase Money Obligation.

 

“Purchase Money Obligation” means any Debt (including without limitation a
capitalized lease obligation) incurred or assumed to finance all or any part of
the acquisition price (and not exceeding the fair market value) of any asset
acquired by you.

 

“Revolving Instalment Loan Facility” means a Revolving Instalment Loan Facility
indicated in the Letter.

 

“Security” means any security (including, without limitation, any guarantee)
held by us for your indebtedness, obligations and liabilities to us, whether
granted in respect of a particular Facility or all Facilities.

 

“Shareholders’ Equity” means the total shareholders’ equity (or, as the case may
be, partners’ capital or proprietor’s capital) that would be shown on your
balance sheet prepared in accordance with GAAP but excluding (i) any accounts
owed to you by an Affiliate or any shareholder, director, officer, employee,
agent or representative of you or an Affiliate; and (ii) any Intangibles.

 

“Standby Fee” means the fee that applies to the unused portion of any Facility
that is a revolving Facility. For example, if the total approved amount of a
revolving Facility is $100,000 and the unused portion over the month is $60,000,
then $60,000 is multiplied by the Standby Fee percentage (%) and divided by
twelve to determine the Standby Fee payable per month.

 

“Structuring Fee” means the fee payable in advance upon your acceptance of the
Facility(ies) and to be charged when you are requesting a new Facility. The
structuring fee provides compensation for the time spent by CIBC to process your
Facility application.

 

Page 13 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 

 

LOC — Instalment Loan Credit (QUE Feb 2016)

 

“Subsidiary” means any person or entity of which you, directly or indirectly,
beneficially own or control, shares or other equity units having ordinary voting
power to elect a majority of the board of directors or other individuals
performing comparable functions, or which are entitled to or represent more than
50% of the owners’ equity or capital or entitlement to profits, and shall
include any other person or entity in like relationship to a Subsidiary of you.

 

“Taxes” means all income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings now or hereafter imposed, levied,
collected, withheld or assessed and includes sales taxes, value added taxes and
goods and services taxes.

 

“Total Liabilities” means all Debt and other balance sheet liabilities
classified under GAAP as current and long term liabilities.

 

“Total Liabilities to Effective Equity Ratio” means the ratio of X to Y, where X
is Total Liabilities, less all Postponed Debt, and Y is the total of
Shareholders’ Equity plus all Postponed Debt.

 

“Unfunded Capital Expenditures” means capital expenditures that are not
specifically financed with long term Debt.

 

“US Base Rate” means a fluctuating annual interest rate equal at all times to
the rate of interest (however designated) announced from time to time by CIBC at
its reference rate for determining interest chargeable by CIBC on loans in US
dollars made in Canada.

 

“Variable Rate Loan” means a non-revolving Facility on which interest is
calculated at a fluctuating rate of interest.

 

“Withdrawals” means money paid to the owners of the Company beyond normal
salaries or transfers to related parties.

 

Page 14 of 14 Les Systèmes d’Écrans Strong/MDI Inc – Strong/MDI Screens Systems
Inc.

July 10, 2017

 